The plaintiffs' capital stock was divided into shares of $100 each (Laws 1866, c. 4344, s. 2), and the defendant had paid that sum on each of his shares. As these assessments were made for the general purpose of building a mill and carrying on business, as well as for paying debts, they are illegal in part; and as that part is indeterminate, the assessments are unauthorized, and the defendant is entitled to judgment.
Case discharged.
STANLEY and CARPENTER, JJ., did not sit: the others concurred.